 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES W. MILLNER,                                    Case No. 2:19-cv-01311-JAM-DMC
12
                                         Petitioner, ORDER
13
                    v.
14

15   SCOTT FRAUENHEIM,
16                                      Respondent.
17

18         Good cause having been shown, respondent’s request to appear telephonically for the

19   hearing on the motion to dismiss scheduled for December 11, 2019, at 10:00 a.m. is granted.

20   Respondent may appear by Court Call.

21

22   Dated: December 5, 2019
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                      1
                                                                 [Proposed] Order (2:19-cv-01311-JAM-DMC)
